Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-5-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101









35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



4.	Claim(s) 1-3 & 5-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 & 18 recite(s) the series of steps of “based on a graphical representation of a layout of a geographic area, identifying, by equipment comprising a processor, a feature of the geographic area relevant to propagation of a signal propagated from a signal point on the layout, resulting in an identified feature”{claims 1 & 18}; “based on the feature map and the graphical representation, estimating, by the equipment, the propagation of the signal propagated from the signal point, resulting in an estimated propagation of the signal; and based on the estimated propagation of the signal, estimating, by the equipment, a value corresponding to the propagation of the signal to an identified point on the layout”{claim 7}; “based on the feature map, facilitating, by the equipment, locating signal propagation equipment at the signal point”{claim 11}; “identifying a graphical representation of a layout of a geographic location, wherein the graphical representation comprises a first identified point on the layout, comprising a sample propagation point of a signal, sending, to second network equipment, a second identified point on the layout, comprising a sample signal receiving point, and receiving, from the second network equipment, an estimated propagation of a signal applicable to a propagation of the signal from the first identified point to the second identified point”{claim 12}; and “based on the estimated propagation of the signal, facilitating locating signal propagation equipment at the first identified point”{claim 13}, which is a method of organizing human activity by merely using a computer as a tool to perform the identifying step in claim(s) 1, 11-12 & 18, the locating step in claim(s) 11 & 13, and the estimating steps in claim(s) 7 & 19 {MPEP 2106.04(a)(2) Part( II)}. This judicial exception is not integrated into a practical application because the last step of “based on the identified feature and the signal point, generating, by the equipment, a feature map for the geographic area by employing a neural network, wherein the feature map comprises a map depicting estimates of the propagation of the signal at locations within the geographic area”{claims 1 & 18}, which could have been performed mentally by merely using a computer as a tool to perform the generating step in claims 1 & 18. The claim(s) 1-3, 5-6, 8-10 & 14-20 does/do not include additional elements {e.g., the claimed neural network (claims 1-2 & 20) with training data (claims 3, 6, 8-10 & 14-18), and the claimed computer (claims 12, 18 & 20)} that are sufficient to amount to significantly more than the judicial exception because claims 3, 5-6, 8-11, 14-17 & 20 recite(s) networks functions of the neural network (server), which are well-known in the art.  Therefore, the claim(s) 1-3 & 5-20 is/are rejected under 35 U.S.C. 101.
In order for claims 1-3 & 5-20 to be eligible under 101, the claimed invention of claim 1 as a whole must be useful and accomplish a practical application.  That is, it must produce a “useful, concrete and tangible result.” State Street, 149 F.3d at 1373-74 USPQ2d at 1601-02.  The purpose of this requirement is to limit patent protection to invention that possess a certain level of “real world” value, as opposed to subject matter that represent nothing more than an idea or concept, or is simply a starting point for further investigation or research (Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966)); In reFisher, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).

 Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8 & 10-13 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Siris (US 9,936,341 B1).

Regarding Claim 1. 
Siris (US 9,936,341 B1) discloses a method {Siris: computer-implemented method, col.3, line 51-col.5, line 18}, comprising:
based on a graphical representation of a layout of a geographic area, identifying, by equipment comprising a processor, a feature of the geographic area {Siris: location data associated with the geographic area}  relevant to propagation of a signal propagated from a signal point on the layout, resulting in an identified feature {Siris: col.1, lines 62-66 wherein (1) identifying a plurality of records corresponding to a geographic area, wherein each of the plurality of records comprises location data associated with the geographic area, the location data collected from one or more visits to the geographic area}; and
based on the identified feature and the signal point, generating, by the equipment, a feature map for the geographic area by employing a neural network {Siris: server, col.13, line 42-col.14, line 6}, wherein the feature map comprises a map depicting estimates of the propagation of the signal at locations within the geographic area {Siris: col.1, line 66-col.2, line 2 wherein (2) generating a geographic representation of the geographic area based at least in part on the location data from the plurality of records}.

Regarding Claim 7. The method of claim 1, further comprising 
based on the feature map and the graphical representation, estimating, by the equipment, the propagation of the signal propagated from the signal point, resulting in an estimated propagation of the signal {Siris: col.13, line 48-col.14, line 6 wherein using the digital maps, an appropriate computing entity can provide map information/data, for example, about serviceable points (e.g., their locations, attributes, and/or the like) and/or their corresponding street networks based on map data. An appropriate computing entity can also provide map information/data, for example, about traveling to different serviceable points on the street networks. For instance, the map data may include a route for delivering one or more items to different serviceable points, the most efficient order for delivering items to the serviceable points, directions for traveling to and/or from the serviceable points {e.g. the claimed estimating propagation of the signal propagated from the signal point}, the estimated distance for traveling to and/or from the serviceable points, the expected time for traveling to and/or from the serviceable points, and/or the like. The term “route” is used generically to refer to any path traversed by a vehicle 100, person, animal, and/or the like. The map data may also include other information about serviceable points and/or traveling to and from serviceable points, such as current estimated speeds for associated street segments, historical speeds for associated street segments, nearest street segments, posted speed limits for associated street segments, interpolated locations of serviceable points, reverse geocoded locations of serviceable points, latitude and longitude points of serviceable points, distances between various serviceable points, directions, stop orders, and/or the like}; and 
based on the estimated propagation of the signal, estimating, by the equipment, a value corresponding to the propagation of the signal to an identified point on the layout {Siris: col.13, line 48-col.14, line 6 wherein the map data may include a route for delivering one or more items to different serviceable points, the most efficient order for delivering items to the serviceable points, directions for traveling to and/or from the serviceable points, the estimated distance for traveling to and/or from the serviceable points {e.g. the claimed estimating value corresponding to the propagation of the signal to the identified point}, the expected time for traveling to and/or from the serviceable points, and/or the like. The term “route” is used generically to refer to any path traversed by a vehicle 100, person, animal, and/or the like. The map data may also include other information about serviceable points and/or traveling to and from serviceable points, such as current estimated speeds for associated street segments, historical speeds for associated street segments, nearest street segments, posted speed limits for associated street segments, interpolated locations of serviceable points, reverse geocoded locations of serviceable points, latitude and longitude points of serviceable points, distances between various serviceable points, directions, stop orders, and/or the like}.


Regarding Claim 8. The method of claim 1, wherein the graphical representation comprises an aerial photograph or a satellite photograph {Siris: col.27, lines 13-15 wherein FIG. 13 shows a satellite image (e.g. the claimed satellite photograph) of a geographic area and raster layer view superimposed or overlaid thereon}.

Regarding Claim 10. The method of claim 1, wherein the feature of the geographic area relevant to the propagation of the signal comprises a geographic information systems feature {Siris: col.14, lines 9-18 wherein  the mapping computing entity 110 can identify and/or retrieve map data associated with serviceable points and/or geographic areas (e.g., areas/points of interest). A geographic area may be one or more delivery routes, serviceable points, delivery locations, parking locations, sidewalks, highways, trails, geofenced areas, alleys, paths, walkways, streets, routes, street segments, entrance or exit ramps, roads, zip codes, area codes, cities, counties, states, provinces, countries, and/or other identifiable location.}.

Regarding Claim 11. The method of claim 1, further comprising, based on the feature map, facilitating, by the equipment, locating signal propagation equipment at the signal point {Siris: col.23, line 63-col.24, line 10 wherein the mapping computing entity 110 can standardize the records for the corresponding serviceable point by, for example, determining/calculating reference location information/data for the serviceable point (Block 510 of FIG. 5). The reference location information/data may be: (1) the mean latitude and longitude of all the identified records (including or excluding outliers); (2) the median latitude and longitude of all the identified records (including or excluding outliers); (3) the average latitude and longitude of all the identified records (including or excluding outliers); (4) the mode latitude and longitude of all the identified records (including or excluding outliers); (5) the location information/data associated with the best-formatted text address; and/or the like; col.25, lines 44-52 wherein responsive to such requests, the mapping computing entity 110 can identify telematics data (e.g., location information/data) corresponding to the geographic area (e.g., area/point of interest)—Block 530 of FIG. 5. The telematics data may correspond to serviceable points associated with the geographic area (e.g., area/point of interest) for which telematics data has been collected, to routes or portions of routes for which telematics data has been collected, and/or the like; and col.28, lines 56-63 wherein in response to receiving such search criteria, in this example, the mapping computing entity 110 can perform a search (identify the records) corresponding to all serviceable points in Atlanta, Ga. and that include 1201 as part of the description (Block 555 of FIG. 5). Thus, the returned serviceable points may include “1201” as part of the address, as part of a person's or entity's name, the location information/data for the serviceable point, and/or the like}.

Regarding Claim 12. 
Siris (US 9,936,341 B1) discloses First network equipment {Siris: 105-Fig.1}, comprising: 
a processor {Siris: computer-implemented method, col.3, line 51-col.5, line 18}; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations {Siris: computer-implemented method, col.3, line 51-col.5, line 18}, comprising: 
identifying a graphical representation of a layout of a geographic location, wherein the graphical representation comprises a first identified point on the layout, comprising a sample propagation point of a signal {Siris: col.28, lines 27-30 wherein  (an application executing on a mobile device 105 can function such that a user can identify a geographic area (e.g., area/point of interest)—Block 545 of FIG. 5}, 
sending, to second network equipment {Siris: 110-Fig.1}, a second identified point on the layout, comprising a sample signal receiving point {Siris: col.28, lines 30-38+ wherein If the desired country were the United States, the application executing on the mobile device 105 can function such that the user can input the state and city for the area/point of interest. Then, at some point, the application executing on the mobile device 105 can function such that the user can input text (e.g., a street name, a street type, a numerical portion of an address, an intersection, an entity name, a landmark name, and/or the like) associated with the area/point of interest (Block 550 of FIG. 5). The mobile device 105 can then transmit this information to the mapping computing entity 110 as search criteria}, and 
receiving, from the second network equipment, an estimated propagation of a signal applicable to a propagation of the signal from the first identified point to the second identified point, wherein the second network equipment estimated the propagation of the signal based on the graphical representation and a feature map for the geographic location generated by employing a neural network, and wherein the feature map comprises a map depicting estimates of the propagation of the signal at locations within the geographic location {Siris: col.28, lines 63-67 wherein After identifying the relevant records, the mapping computing entity 110 can provide the same to the mobile device 105 for display to the user (shown in FIG. 16)—Block 560 of FIG. 5}.

Regarding Claim 13. The first network equipment of claim 12, wherein the operations further comprise, based on the estimated propagation of the signal, facilitating locating signal propagation equipment at the first identified point {Siris: col.2, lines 39-42 wherein causing display of the results of the search to a mobile device  (by providing the results of the search to the mobile device, emphasis added), wherein the results comprise information about a point of interest; in other words, the locating is performed for providing the result to the search, emphasis added}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-6, 14-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siris (US 9,936,341 B1) in view of Banerjee (US 10,528,542 B2).

Regarding Claim 2. With the same reasons as set forth in the method of claim 1, Siris does not explicitly disclose wherein the neural network comprises information organized based on a deep machine learning process.
	However, in the same field of endeavor, Banerjee (US 10,528,542 B2) discloses wherein the neural network comprises information organized based on a deep machine learning process {Banerjee: col.4, lines 45-58 wherein  the computing system can analyze the map tile and image to determine the addition of new buildings and/or roads, ongoing building and/or road construction, the removal of buildings and/or roads, ongoing building and/or road destruction, etc. within a neighborhood of interest. To do so, the computing system can utilize a machine-learned binary classifier model to detect change within the geographic area. The binary classifier model can be a machine-learned model or can otherwise include various machine-learned models such as neural networks (e.g., deep neural networks)}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Banerjee’s teaching to Siris’s system with the motivation being to “analyze the map tile and the image to determine an occurrence of a change associated with the geographic area”{Banerjee: col.4, lines 45-47}.

Regarding Claim 3. With the same reasons as set forth in the method of claim 1, Siris does not explicitly disclose wherein the neural network comprises a neural network trained with training data  corresponding to: training graphical representations similar to composition of graphics of the graphical representation according to a defined similarity criterion, and training values corresponding to propagations of signals in conditions indicated by the training graphical representations.
	However, in the same field of endeavor, Banerjee (US 10,528,542 B2) disclose wherein the neural network comprises a neural network trained with training data {Banerjee: training data 304-Fig.3 & col.11, line 39-col.12, line 47} corresponding to: training graphical representations {Banerjee: images depicting a geographic area col.12, lines 1-5} similar to composition of graphics of the graphical representation according to a defined similarity criterion {Banerjee: training data 304-Fig.3 & col.11, lines 59-61 wherein  The training data 304 can include a map tile-image pair, that includes a map tile and a corresponding image depicting the same geographic area}, and training values corresponding to propagations of signals in conditions indicated by the training graphical representations {Banerjee: col.11, lines 55-59 wherein training
 data 304 that includes one or more map tile(s) and/or one or more image(s) that are labeled as either depicting change or not depicting change (“binary training data”)}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Banerjee’s teaching to Siris’s system with the motivation being to “ identify the occurrence of a change within the geographic area 204 (e.g., based on comparison of a map tile and an image)”{Banerjee: col.11, lines 23-27}

Regarding Claim 5. The method of claim 3, wherein the propagations of signals in the indicated conditions comprise signal measurements {Banerjee: visual characteristics} taken at respective locations {Banerjee: map tile} corresponding to the indicated conditions {Banerjee: col.14, lines 16-20 & 29-52 wherein The computing device(s) 106 can be configured to receive a first output 604 from the binary classifier model 126. The output 604 can be descriptive of the occurrence of a change associated with the sub-region 506 of the geographic area 204 & in the event that the binary classifier model 126 can determine that there is a difference between the respective cells 504A-B that is indicative of a change (e.g., the addition of a structural asset) above a confidence level, the binary classifier model 126 can identify the occurrence of a change 510 within the target region 506 (e.g., change having occurred). The confidence level can be developed and/or refined during the training of the binary classifier model 126 and/or during data analysis. The first output 604 can indicate that change associated with the target region 506 of the geographic area 204 has occurred. For instance, the change 508 associated with the sub-region 506 can be, for example, building churn (e.g., a change in one or more buildings). The output 604 can be a “1”, which can indicate that the binary classifier model 126 has determined that a change 508 has occurred in the sub-region 506 (e.g. the claimed respective locations) based, at least in part, on the map tile 202 and the image 302. In some implementations, the output 604 (e.g. the claimed propagation signals) may be represented by other numbers (e.g., weighted by sub-region) and/or characters (e.g. the claimed signal measurements)}.

Regarding Claim 6. The method of claim 3, wherein a training value of the training values is based on a general characteristic of propagation of signals {Banerjee: col.12, lines 33-42 wherein the machine-learned binary classifier model 126 can be trained to identify the occurrence of a change based, at least in part, on a comparison of one or more visual characteristic(s) associated with a map tile and one or more visual characteristic(s) associated with an image. The visual characteristic(s) can include depicted objects, pixel color, hue, intensity, tone, other characteristics, etc. The binary classifier model 126 can be trained to identify the visual characteristic(s) associated with at least a portion of a map tile and/or an image}.

Regarding Claim 14. The first network equipment of claim 12, wherein the neural network was trained with training data, comprising: 
training graphical representations similar to composition of graphics of the graphical representation according to a first defined similarity criterion, and 
training values corresponding to propagations of signals in conditions indicated by the training graphical representations.
-Claim 14 is rejected with the same reasons as set forth in claims 12 & 3.

Regarding Claim 15. The first network equipment of claim 14, 
wherein the training values further correspond to first metadata information similar to second metadata information about the signal that is relevant to the propagation of the signal {Banerjee: col.13, lines 63-67 wherein  the data 602 can include data descriptive of the pixels included in the cells 504A-B, data descriptive of the visual characteristics of such pixels, and/or other data or metadata associated with the map tile 202, image 302, and/or their individual cells (e.g., 504A-B)}, and 
wherein the feature map depicts estimates of the propagation of the signal based on the graphical representation and the second metadata information {Banerjee: col.11, lines 55-59 wherein training data 304 that includes one or more map tile(s) and/or one or more image(s) that are labeled as either depicting change or not depicting change (“binary training data”)}.
-Claim 15 is rejected with the same reasons as set forth in claims 14 & 3.

Regarding Claim 18. 
-Claim 18 is rejected with the same reasons as set forth in claim 3.
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a system, facilitate performance of operations, comprising: 
based on a satellite image associated with a geographic area, identifying a feature of the geographic area relevant to propagation of a signal propagated from a signal point on the satellite image, resulting in an identified feature; and 
based on the identified feature and the signal point, generating a feature map for the geographic area by employing a neural network, wherein the feature map comprises a map depicting estimates of the propagation of the signal at locations within the geographic area, 
wherein the neural network was trained based on a deep learning process with training data representative of: 
training graphical representations similar to composition of graphics of the satellite image according to a first defined similarity criterion, and 
training values corresponding to propagations of signals in conditions indicated by the training graphical representations.

Regarding Claim 19. The non-transitory machine-readable medium of claim 18, wherein the operations further comprise: 
based on the feature map and the satellite image, estimating the propagation of the signal propagated from the signal point, resulting in an estimated propagation of the signal; and 
based on the estimated propagation of the signal, estimating a value corresponding to the propagation of the signal to a second identified point on the satellite image.
-Claim 19 is rejected with the same reasons as set forth in claims 18 & 7.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siris (US 9,936,341 B1) in view of Masselle (US 2014/0313219 A1).

Regarding Claim 9. With the same reasons as set forth in the method of claim 1, Siris does not explicitly disclose wherein the graphical representation comprises a symbolic depiction of the layout of the geographic area from an overhead perspective.
	However, in the same field of endeavor, Masselle (US 2014/0313219 A1) discloses wherein the graphical representation comprises a symbolic depiction of the layout of the geographic area from an overhead perspective {Masselle: ¶0101 wherein symbolic map: symbolic map are maps that use symbolic representations (for example, colors, lines, icons, etc.) to represent geographic area(s) and/or space(s); these symbolic representations may or may not attempt to closely emulate what an observer of the area(s) or space(s) would see--in other words, the symbols may or may not attempt to emulate a satellite photo or photo from a non-satellite perspective; a typical road map in a conventional atlas book would be one example of a symbolic map, and a globe would be another example}.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siris (US 9,936,341 B1) in view of Banerjee (US 10,528,542 B2), as applied to claim 15 as above, and further in view of  Figueroa (US 8,359,157 B2).

Regarding Claim 16. With the same reasons as set forth in the first network equipment of claim 15, Siris does not explicitly disclose wherein the second metadata information comprises weather information about the graphical representation of the geographic location.
However, in the same field of endeavor, Figueroa (US 8,359,157 B2) discloses wherein the second metadata information comprises weather information about the graphical representation of the geographic location {Figueroa: patented claim 1  wherein each media includes associated geographic information indicating that the media relates to the one or more geographic locations, and wherein at least some of the media at the media service includes metadata to identify the media as having been captured under predetermined conditions at the one or more geographic locations, wherein the metadata identifies the media as being one or more extended data types being selected from the group consisting of weather information, traffic conditions, road conditions, time, date, day, and night, col.3, lines 43-50}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Figueroa’s teaching to Siris’s system with the motivation being for “enhancing a computing navigation device route directions view”{Figueroa: col.1, lines 18-20}, “to provide a visual aid for traversing the route”{Figueroa: col.3, lines 15-24 & 40-58}.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siris (US 9,936,341 B1) in view of Banerjee (US 10,528,542 B2), as applied to claim 15 as above, and further in view of Lindahl (US 8,706,272 B2).

Regarding Claim 17. With the same reasons as set forth in the first network equipment of claim 15, Siris does not explicitly disclose wherein the second metadata information comprises information representative of a broadcast frequency and a strength of the signal.
	However, in the same field of endeavor, Lindahl (US 8,706,272 B2) discloses wherein the second metadata information comprises information representative of a broadcast frequency and a strength of the signal {Lindahl: patented claim 1 wherein  metadata associated with the audio broadcast signal, a frequency
concentration in the audio broadcast signal, or a signal quality of the audio broadcast signal; using the plurality of characteristics to determine a genre parameter and a quality parameter of the audio broadcast signal, wherein the quality parameter is determined from at least one of: quantity of white noise, signal strength, distortion level, or audio artifacts in the audio broadcast signal}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Lindahl’s teaching to Siris’s system with the motivation being for “adaptively encoding and compression based upon one or more characteristics of the audio broadcast data to create a digital representation of the broadcast for storage on an electronic device”{Lindahl: col.2, lines 1-4}.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siris (US 9,936,341 B1) in view of Banerjee (US 10,528,542 B2), as applied to claim 18 as above, and further in view of Yang (US 2019/0150006 A1).

Regarding Claim 20. With the same reasons as set forth in the non-transitory machine-readable medium of claim 18, Siris does not explicitly disclose wherein the neural network comprises a convolutional neural network {Banerjee: col.4, lines 54-58, wherein  The binary classifier model can be a machine-learned model or can otherwise include various machine-learned models such as neural networks (e.g., deep neural networks) or other multi-layer non-linear models}.  In other words, the combination of Siris and Banerjee does not disclose the deep neural networks are not the convolution neural networks.
	However, in the same field of endeavor, Yang (US 2019/0150006 A1) discloses “the convolutional neural network can be a deep neural network (e.g., the deep neural network 120 or 200, the ConvNet-VOLCANO 308, and ConvNet-Real 408)”. {Yang: ¶0079}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Yang’s teaching to Siris’s system with the motivation being for “predicting received signal strength in a telecommunication network”{Yang: ¶0078}, “to predict received signal strength at a single location in the geographic area”{Yang: ¶0080}, and “to predict received signal strength at different locations in the geographic area”{Yang: ¶0081}.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4~. The prior art fails to teach the method of claim 3, wherein the neural network comprises a convolutional neural network employed by a process comprising, applying a filter to convolute data corresponding to the graphical representation and the identified feature, resulting in a matrix of weighted values, wherein the filter is based on the propagations of signals in the indicated conditions, and wherein the feature map comprises features corresponding to the matrix combined with the graphical representation.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun (CN 113963081 A) discloses an image chart intelligent synthesis method based on graph convolution network, wherein it uses deep neural network to generate significance image of the input image, based on significance image for blue noise sampling, based on the sampling point to construct the triangular grid, based on the triangular grid structure; and using the graph convolution network to predict reasonable diagram position and size, then extracting the obvious color of the target position, selecting color scheme with large background color contrast from the custom diagram color library as palette, at last, drawing the visualization chart according to the data input by the user. Compared with the existing technology, the invention is capable of automatically synthesizing harmonious and beautiful visual graph on the image, so as to be widely applied to the scene data visualization, visualization augmented reality enhancing geographic data visualization and so on, can according to the image appointed by the user, visualization chart and the corresponding data, the rendering position is reasonable on the image and the visualization chart of colour harmony {Claims 1-5}.

	Moon (US 2004/0023666 A1) discloses method and system provide extensible or stand-alone location enabled services at granularity down to a stand-alone service. The various interfaces are preferably specified via DTD or schemas for communication based on XML. This collection of services enables management of mobile device locations information, and real-time services. Mobile device location is integrated with other location sensitive data, such as maps or demographics of a particular region or even the location of businesses and consumers to enable a richer service offering for customers of wireless carriers and service providers. Examples of such services include obtaining routes to a destination; providing a geocode corresponding to an address; providing an address corresponding to a geocode; providing maps as image files encompassing specified geocodes, locations, or addresses and the like. Additional services may be added to the disclosed system and method seamlessly due to the use of extensible interfaces {Figs.11, 13-21}. 
	
Kalai (US 2013/0147820 A1) discloses techniques for fetching map data as a selected subset of entire map data available, by selecting map data tiles corresponding to an area that encompasses a first route and to an area encompassing a secondary route based on the first route. An amount of map data accessed may be adjusted based on a priority of the secondary route {Figs.13 & 18}.
	
	Cossins (US 2003/0083073 A1) discloses a geographic management system (GMS) comprising a web server, a database server, and a map server. A user browser connected to the GMS transmits a search criteria to the web server. The web server transmits the search criteria to the map server. The map server geocodes the search criteria, obtains network data and geospatial data from the database server corresponding to the geocode, and transmits the geocode, the network data, and the geospatial data to the web server. The web server transmits the geocode, the network data, and the geospatial data to the user browser. The network data and the geospatial data are displayed on the user browser as a map displaying network elements of a telecommunication network relative to other network elements, geographic elements, and customers. One or more of the network elements have associated performance elements or sectored performance elements that display performance characteristics or sectored performance characteristics that signify performance attributes associated with the network element. The user browser can navigate through other network data and geospatial data by selecting network elements on the map or by selecting navigation tools or navigation tabs displayed in conjunction with the map {Figs.8-41}.

	Zhu (US 2015/0186413 A1) discloses a pre-fetching map data system and method identifying a subset of map data to corresponding to one or more points of interest to be displayed on the map. The map data is stored on a remote map database in map data tiles. The pre-fetching map data system identifies those map data tiles that correspond to the one or more points of interest, where the identified pre-fetch map data tiles are sent from the remote database to a client device for cache storage. The number of pre-fetch map data tiles are determined using a tile budget, such as a maximum number of map data tiles that may be stored on the client device or a maximum amount of map data memory that can be consumed on the client device {Figs.1-7}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464